Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 4/6/2022 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 2, 13, 22, the prior art of record, specifically (US 20130176952) teaches:
A method for wireless communication at a user equipment (UE), comprising: transmitting an indication of a processing capability of the UE; (paragraphs 312, 323-324);
However, none of the prior art cited alone or in combination provides the motivation to teach; receiving an aperiodic sounding reference signal configuration that indicates a set of resources for an aperiodic sounding reference signal, a use case for the aperiodic sounding reference signal, and a timing offset that is based at least in part on the processing capability of the UE, wherein the timing offset indicates a duration of time between a resource grant triggering the aperiodic sounding reference signal configuration and a transmission of the aperiodic sounding reference signal according to the aperiodic sounding reference signal configuration; receiving the resource grant triggering the aperiodic sounding reference signal configuration; and transmitting, in response to the received resource grant, the aperiodic sounding reference signal over the set of resources according to the timing offset. 
Since the disclosed dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 2-31 are patentable.    

Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Nam, Young-Han, et al. "Evolution of reference signals for LTE-advanced systems." IEEE Communications Magazine 50.2 (2012): 5175-5187: provides: 3GPP LTE Release 10 standards (also known as LTE-Advanced) adopted some of the state-of-the-art radio access technologies that include carrier aggregation, eight-layer downlink spatial multiplexing, and four-layer uplink spatial multiplexing. For facilitating these enhancements, reference signals have significantly evolved in LTE-Advanced. This article examines underlying design principles of the LTE-Advanced reference signals. Specifically, newly introduced dedicated demodulation reference signals and channel state information reference signals for downlink and improvements of demodulation reference signals and sounding reference signals in uplink are discussed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641